Citation Nr: 1008086	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-09 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for kidney stones, 
claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for stomach ulcers 
(also claimed as gastritis), claimed as due to Agent Orange 
exposure.

3.  Entitlement to service connection for osteoarthritis, 
claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to March 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that decision, the RO denied entitlement to service 
connection for kidney stones, stomach ulcers (also claimed as 
gastritis), and osteoarthritis.

The issue of entitlement to service connection for 
osteoarthritis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam; his 
exposure to Agent Orange during service is therefore 
presumed.

2.  The Veteran has not had kidney stones, stomach ulcers, or 
gastritis at any time during the appeal period, and neither 
calculi of the kidneys nor ulcers manifested during service 
or within a year of separation from service.


CONCLUSIONS OF LAW

1.  Kidney stones were not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).

2.  Neither stomach ulcers nor gastritis were not incurred in 
or aggravated by service and may not be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a November 2007 pre-rating letter, the RO notified the 
Veteran of the evidence needed to substantiate his claims for 
service connection for kidney stones and stomach 
ulcers/gastritis.  This letter also satisfied the second and 
third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the November 2007 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in the November 2007 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records (STRs) and all of the identified post-service private 
and VA treatment records.  A July 2007 VA treatment record 
contains the notation "OCC-S.S. Disability - spinal stenosis 
-- $1243."  This appears to indicate that the Veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits based on his spinal stenosis.  When the evidence 
indicates that the Veteran is in receipt of SSA disability 
payments, VA's duty to assist requires that it seek the SSA's 
disability determination and the medical records underlying 
it only when these records are relevant to the Veteran's 
claim.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. 
Cir. 2010).  With regard to service connection claims, where 
the SSA has determined that the Veteran is disabled based on 
a disability other than those for which service connection is 
claimed, it is possible for the Board to conclude that the 
SSA records are not relevant and need not be obtained.  Id. 
at 1322.  That is the case here.  Regarding the claims being 
decided herein, the Veteran is seeking service connection for 
kidney stones and stomach ulcers/gastritis.  As the evidence 
reflects that the SSA disability determination is based on 
the Veteran's spinal stenosis, and there is "no specific 
allegation that the evidence, reports or evaluations in 
conjunction with the SSA decision [as to spinal stenosis] 
ever delved into" kidney, stomach, or genitourinary or 
gastrointestinal-related issues, the Board need not remand 
the claims seeking service connection for these disabilities 
to obtain these records.  Id. at 1322. 

In addition, the Veteran has not been afforded a VA 
examination as to kidney stones, stomach ulcers, or 
gastritis.  Under the VCAA, VA must provide an examination 
when there is competent evidence of a disability or 
persistent or recurrent symptoms of a disability that may be 
associated with an in-service event, injury, or disease, but 
there is insufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  As discussed in detail below, the 
evidence reflects that the Veteran has not had kidney stones, 
stomach ulcers, or gastritis, or persistent or recurrent 
symptoms thereof during the appeal period.  A remand for a VA 
examination is therefore not required in connection with the 
claims for service connection for these disabilities.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection for kidney 
stones and stomach ulcers (also claimed as gastritis) are 
thus ready to be considered on the merits.


Analysis

As an initial matter, although the Veteran served in Vietnam, 
he does not contend, and the evidence does not reflect, that 
he engaged in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, including calculi of the 
kidneys and ulcers, peptic (gastric or duodenal), are 
presumed to have been incurred in service if they manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).  Moreover, if a Veteran was exposed to Agent Orange 
during service, certain listed diseases are presumptively 
service-connected. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 
3.307(a)(6)(iii); 38 C.F.R. § 3.309(e); see also 69 Fed. Reg. 
31,882 (June 8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 16, 
2003).  A Veteran who "served in the Republic of Vietnam" 
between January 9, 1962 and May 7, 1975 is presumed to have 
been exposed during such service to Agent Orange.  38 
U.S.C.A. § 1116(f).

The Veteran claims that he has kidney stones, stomach 
ulcers/gastritis, and osteoarthritis as a result of exposure 
to Agent Orange in Vietnam.  The Veteran served in Vietnam 
and is therefore presumed to have been exposed to Agent 
Orange.  However, for the reasons explained below, because 
the evidence reflects that he has not been diagnosed with any 
of the disabilities for which he is claiming service 
connection (which in any event are not on the list of 
diseases presumed service connected in Veterans exposed to 
Agent Orange), service connection for these disabilities must 
be denied.

Whether service connection is claimed on direct, presumptive, 
or any other basis, a necessary element for establishing such 
a claim is the existence of a current disability.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
section 1110 of the statute requires the existence of a 
present disability for VA compensation purposes); see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a 
disability at the time of filing of a claim or during its 
pendency warrants a finding that the current disability 
requirement has been met, even if the disability resolves 
prior to the Board's adjudication of the claim.  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed 
his claims for service connection for kidney stones, stomach 
ulcers, and gastritis in September 2007.

In considering whether there is evidence of a current 
disability warranting consideration of a grant of service 
connection, or evidence of persistent or recurrent symptoms 
of a disability warranting consideration of whether a VA 
examination is warranted, the Board must give "due 
consideration" to "all pertinent medical and lay evidence."  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(quoting 38 U.S.C.A. § 1154(a) (West 2002).  The Veteran is 
competent to testify to visible or otherwise observable 
symptoms of disability.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses 
may, in some circumstances, opine on questions of diagnosis 
and etiology.  See Davidson, 581 F.3d at 1316 (Board's 
categorical statement that "a valid medical opinion" was 
required to establish nexus, and that a layperson was "not 
competent" to provide testimony as to nexus because she was 
a layperson, conflicts with Jandreau).

In this case, the preponderance of the evidence, including 
the Veteran's statements and private and VA treatment 
records, reflects that he has not had any of the disabilities 
for which he is claiming service connection at any time 
during the appeal period or otherwise.

The Veteran wrote in his September 2007 statement and March 
2008 substantive appeal that he had trouble with his kidneys 
during and since service, and had stomach ulcers since 
shortly after service.  These statements conflict with the 
evidence of record, which reflects diagnoses of other 
disabilities and normal findings with regard to the 
anatomical areas and systems relating to the disabilities for 
which the Veteran claims service connection.

Dr. Strom's July 1993 treatment note, received in September 
2007, indicates that the Veteran had a history of abdominal 
pain due to cholelithiasis, chronic hypertension, and 
allergies, and contains diagnoses of hypertension, 
cholelithiasis, and sinusitis.  July 2007 VA treatment notes 
indicate that the Veteran was seen for an initial visit.  His 
patient medical history (PMH) included hypertension for 
twenty five years, low back strain for three years, and his 
patient subjective history (PSH) included back symptoms since 
April 2006 and right knee symptoms since four years 
previously.  Review of systems was good.  The abdomen was 
soft, not tender to palpation (NTTP), and there was no 
organomegaly.  The assessment was lab okay, blood pressure 
noted, and that an EKG showed bifascicular block and left 
ventricular hypertrophy.  September 2007 treatment notes 
indicated that the Veteran had experienced a coughing fit, 
mostly normal blood pressure readings with some dizziness, a 
diagnosis of benign hypertension, and the abdomen again soft, 
not tender to palpation, and with no organomegaly.  December 
2007 VA treatment notes contained diagnoses of hypertension, 
hypertriglyceridemia, and diabetes mellitus.  January through 
March 2006 private treatment notes relate to the Veteran's 
back and are discussed in the remand section below.

The evidence above reflects that the Veteran has been 
diagnosed with gallstones (cholelithiasis) rather than kidney 
stones, and that his abdomen has been found to be normal on 
examination.  Thus, while the Veteran is competent to testify 
that he has experienced kidney and stomach symptoms, the 
evidence of examinations and diagnoses by health care 
professionals which found gallstones rather than kidney 
stones and affirmatively found the abdomen to be normal 
outweigh the Veteran's lay statements.  See Buchanan, 451 
F.3d at 1336-37 (Board may weigh and discount lay evidence 
when appropriate).  This medical evidence is more probative 
than the Veteran's testimony because the health care 
professionals who prepared the treatment notes considered 
multiple diagnoses and concluded that diagnoses of kidney 
stones, stomach ulcers, and gastritis were not warranted and 
were qualified to do so.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008).  In contrast, the Veteran's 
statements did not indicate such examination and 
consideration.

To the extent that the Veteran is claiming service connection 
for gallstones, that claim is referred to the RO for 
appropriate action.

The Veteran also wrote that he had kidney stones in service 
that were misdiagnosed as a bladder infection.  The STRs 
reflect that in September 1969, the Veteran had burning and 
straining when urinating with urine possibly bloody and was 
diagnosed with cystitis secondary to congestive prostatitis.  
However, in the October 1969 report of medical history, the 
Veteran indicated that he did not have and had never had 
kidney stone or blood in urine and the separation examination 
report indicates that the genitourinary system was normal.  
Thus, the evidence conflicts with the Veteran's statements in 
this regard, and the Board finds that the contemporary 
statements of the Veteran with regard to the lack of in-
service kidney stones, along with the negative examination 
report findings, outweigh his statements made many years 
later that he had kidney stones in service.  The Board also 
notes that the Veteran indicated in the October 1969 report 
of medical history that he did not have and had never had 
stomach, liver, or intestinal problems, and examination of 
the abdomen was normal.  Thus, the Veteran's post-service 
testimony that he experienced kidney stones in service and 
continuously thereafter, and that he experienced stomach 
problems from shortly after service are less probative and 
less credible than the than the medical evidence 
contemporaneous to service showing that he did not have 
kidney or stomach symptoms in service or at the time of 
separation and the medical evidence showing that he has not 
had these symptoms during the appeal period.

Finally, there is no evidence of a diagnosis of calculi of 
the kidneys or ulcers within the one-year presumptive period 
or evidence of symptoms that manifested within the one-year 
presumptive period and a subsequent medical opinion 
attributed these symptoms to multiple sclerosis.  See Traut 
v. Brown, 6 Vet. App. 495 (1994) (a diagnosis of multiple 
sclerosis after the 7 year presumptive period warranted the 
granting of service connection where there was evidence of 
symptoms within 7 years after service and a subsequent 
medical opinion attributed these symptoms to multiple 
sclerosis).  While the Veteran is competent to testify to 
kidney and stomach pain within the one-year presumptive 
period, he is not competent to render a medical diagnosis of 
calculi of the kidneys or peptic ulcers.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose 
veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  See also Clemons v. 
Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the 
province of medical professionals to diagnose or label a 
mental condition, not the claimant"). 

For the foregoing reasons, the preponderance of the evidence 
reflects that the Veteran has not had kidney stones, stomach 
ulcers, or gastritis at any time during the appeal period.  
Thus, regardless of whether service connection is claimed on 
a direct or presumptive basis, the benefit-of-the-doubt 
doctrine is not for application, and the claims for service 
connection for these disabilities must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Entitlement to service connection for kidney stones, claimed 
as due to Agent Orange exposure, is denied.

Entitlement to service connection for stomach ulcers (also 
claimed as gastritis), claimed as due to Agent Orange, 
exposure is denied.


REMAND

A January 2006 lumbar spine MRI contains diagnoses of 
foreshortening of AP diameter of spinal canal at L3, 4, and 
5, with short pedicles suggestive of mild congenital spinal 
stenosis, L3-4 disc dessication with central posterior disc 
protrusion, bilateral facet arthrosis with moderate canal 
stenosis, left posterolateral disc protrusion with radicular 
impingement of the exiting left L3 nerve root in the left 
neural foramen and post-foraminal area, and L4-5 disc 
dessication with central posterior disc protrusion and facet 
arthrosis producing moderate central canal stenosis, 
bilateral subarticular lateral recess stenosis and radicular 
impingement of the descending L5 nerve roots in the lateral 
recess.  Dr. Russell's February 2006 treatment notes indicate 
that the Veteran had low back pain radiating down his left 
posterior hip and leg for a couple of months and had been 
told that he has some stenosis in his lumbar spine from 
degenerative changes.  Dr. Carrell's March 2006 treatment 
notes indicate lumbar stenosis at L3-L4.

As noted, the VA treatment notes indicate that the Veteran 
has been found disabled by SSA due to his lumbar stenosis.  
Given diagnoses of multiple lumbar spine disabilities 
including arthrosis and Dr. Russell's reference to 
degenerative changes causing stenosis, it cannot be said that 
the SSA's disability determination and the medical records 
underlying it are not relevant to the Veteran's claim for 
service connection for osteoarthritis.  Consequently, a 
remand to obtain these records in connection with this claim 
is required.  See Golz, 590 F.3d at 1320-1321.  

Accordingly, the claim for service connection for 
osteoarthritis is REMANDED for the following action:

1.  Request from the SSA its disability 
determination and all medical records 
associated with this determination.

2.  After undertaking any additional 
development deemed appropriate, and 
giving the Veteran a full opportunity to 
supplement the record, readjudicate the 
claim in light of any additional evidence 
added to the record.

If upon completion of the above action, the claim for service 
connection for osteoarthritis remains denied, the case should 
be returned to the Board after compliance with requisite 
appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


